DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 15-16, 18-29 as over Borango et al. (US 2017/0166711) in view of Stockreiter et al. (US 2012/0302696), further evidenced by Dow Engage® 8400 Polyolefin Elastomer (matweb.com), made of record in the office action mailed 01/06/2022, page 2 has been withdrawn due to Applicant’s amendment in the response filed on 03/28/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Masarati et al. (US 2010/0069560). 
Regarding claims 15-16, 22-25 Masarati discloses filled polyolefin compositions comprising: A) from 15% to 55% by weight of a polypropylene component; B) from 20% to 80% by weight of a filler; C) from 4% to 25% of an elastomeric polymer or polymer composition (claim 12). All the propylene polymers and copolymers of fraction A.sup.I) can be prepared by using a Ziegler-Natta catalyst or a metallocene-based catalyst system in the polymerization process (para 0016) and polypropylene composition comprising from 15% to 72% by weight of a polypropylene fraction AI) having a Melt Flow Rate (MFRI) value of 500 g/10 min. or more, from 15% to 70% by weight of a polypropylene fraction AII) having a Melt Flow Rate (MFRII) value of from 0.1 to 30 g/10 min (abstract). The propylene polymers having a xylene soluble less than 2% by weight (para 0038). Maserati employs an ethylene-1-octene copolymer having a density of 0.868 g/cm3 as elastomeric polymer (para 0086).  The polypropylene compositions of the present invention can also comprise a compatibilizer Q (para 0065). The comptatibilizer comprises a modified polymer such as propylene polymer grafted with maleic anhydride as the modified polymer (para 0071) as adhesion promoter which is present in an amount of 0.5-15% by weight (abstract). Suitable fibers for the present compositions include fibers made of glass and glass fibers may be long glass fibers (para 0060, 0062). The glass fibers have a diameter of 13 microns. 
As Masarati discloses filled polyolefin compositions comprising: A) from 15% to 55% by weight of a polypropylene component and C) from 4% to 25% of an elastomeric polymer or polymer composition in the fiber reinforced composition as presently claimed, it would intrinsically meet the equation (I).
While there is no disclosure that the filler polyolefin composition is a granule comprising fiber reinforced composition comprising composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. granules comprising fiber reinforced composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Masarati and further that the prior art structure which is a filled polyolefin composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 17, Masarati discloses preferred values of MFR for the modified polymers are from 50 to 400 g/10 min (0077). 
Regarding claim 18, Masarati discloses component C is preferably an ethylene vinyl acetate copolymer having MFR of from 2-30 g/10 min (claim 0080). 
Regarding claims 19-21 Masarati discloses preferred examples of elastomeric polymers 1 are: [0087] (a) elastomeric copolymers of ethylene with 1-octene having from 20 wt % to 45 wt % of 1-octene (.sup.13C-NMR analysis); preferably having density of less than 0.89 g/ml (para 0088), where the weight percent of comonomer octene would overlap the claimed mol% of claim 19. 
Regarding claims 26-27, Masarati discloses polypropylene component A is selected from the following compositions: a) a polypropylene composition 
containing from 20% to 80% by weight of a polypropylene fraction A I) 
having a Melt Flow Rate L (MFR I) value of 500 g/10 min. or more, and from 
20% to 80% by weight of a polypropylene fraction AI II) having a Melt Flow 
Rate L (MFR II) value of from 0.1 to 30 g/10 min., the said percentages of 
A I) and A II) being referred to the sum of A I) and A II); or 
b) a polypropylene composition containing from 15% to 72% by weight of a 
polypropylene fraction A I) having a Melt Flow Rate L (MFR I) value of 
500 g/10 min. or more, from 15% to 70% by weight of a polypropylene fraction 
A I) having a Melt Flow Rate L (MFR II) value of from 0.1 to 30 g/10 Min (abstract). 

Regarding claim 28, Masarati fails to disclose that the inner layer comprising the long fibers and the first propylene polymer and outer layer coated on to the core comprising the second propylene polymer and the elastomeric ethylene copolymer, wherein the inner or outer layer further comprises the adhesion promoter. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include fiber reinforced composition comprising long fibers and first propylene in the inner layer and the second propylene polymer and the elastomeric ethylene copolymer in the outer layer and to include adhesion promoter in the layers to have adhesion properties so that they have a good bond between them to form a multilayer article for the end use applications. 
Regarding claim 29, Masarati fails to disclose that granules are obtained by process steps.
Although Masarati does not disclose granules being cutting by process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Masarati meets the requirements of the claimed product, Masarati clearly meet the requirements of present claims of polypropylene composition. 
Response to Arguments
Applicants arguments filed on 03/28/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Ar